Appellee recovered verdict and judgment for $1,000 for personal injuries sustained by falling through a hole in the floor into the basement of a building owned by one Scholle, and in which, as lessee, appellant corporation was carrying on a general merchandise business.
Both the owner and the lessee of the premises were sued. Appellant alleged facts in its separate answer calculated to show that the negligence, if any, in making and maintaining the hole, was that of its codefendant, Scholle. These allegations were stricken out upon Scholle's motion. *Page 88 
At the close of plaintiff's case, the defendants separately moved for directed verdict. Defendant Scholle's motion was sustained, and appellant's was overruled. Thereupon the case proceeded, resulting in the individual judgment against appellant.
Appellant's present counsel did not participate in the trial.
It is first urged that the court erred in striking the above-mentioned allegations from appellant's answer, and that it was prejudicial, in that it deprived appellant of the defense that its codefendant was alone guilty of the negligence alleged, if there was any negligence.
This point is not well taken in theory, since appellant's general denial of negligence was sufficient to admit proof that the proximate cause of the injury was the negligence of a third person. Sais v. City Electric Co., 26 N.M. 66, 188 P. 1110. Nor does the record disclose that the action of the trial court resulted practically as claimed. The matter of Scholle's responsibility for the condition was gone into apparently as fully as appellant desired, and without objection.
At one point in the instructions the trial court charged, in substance, that, if there was a hole in the floor, and plaintiff, without any knowledge of its existence or reason to apprehend danger therefrom, fell into it and was injured, the jury should find for the plaintiff and against the defendant.
It is urged that this instruction was erroneous as holding appellant to an excessive degree of care; in fact, making it an insurer of plaintiff's safety. This is no doubt a just criticism. It cannot avail appellant here, however, since it failed to object or except at the time. That the court fell into the error inadvertently is evident from the fact that at another place in the instructions the jury was informed that appellant was not to be held as an insurer, but only to such care as an ordinarily prudent person would use to make the premises safe for its invitee.
Over repeated objections, appellee was allowed to show that her husband had been sick for fifteen years, and unable to work, and that his support fell upon her. Appellant contends that the evidence was irrelevant as a measure of damages — on which question it could alone have any bearing — and that, as it contained an appeal to sympathy, it was prejudicial.
It seems to be generally held that evidence of the injured plaintiff's domestic relations is irrelevant to the question of damages, and that, when of a nature calculated to prejudice, its admission will constitute reversible error. See cases collected in notes 85 Am. St. Rep. 835; 10 Ann. Cas. 288; 17 C.J. 1036.
Counsel contends that he properly pictured appellee as capable of caring for a sick husband before, and incapable of so doing after, the accident, as measuring the extent of her injuries. It can seldom be necessary or proper to employ this class of evidence for that purpose, and we are not impressed that there was occasion for it in this case. If ever necessary, its effect should be limited by instruction, *Page 89 
and the jury warned not to use it for any other purpose.
But such does not seem to have been its purpose here. It was made a special element of damage. The jury was instructed: "* * * You may find such damage as will reasonably compensate the plaintiff for her pain and suffering and such loss by reason of her inability to nurse her invalid husband. * * *"
We know of no such element of damage. If we were to consider that the court meant that appellee might be compensated for pain and suffering caused her by her inability to nurse her husband, the situation is scarcely improved. The author of the above-cited note, 10 Ann. Cas. 288, says, citing Maynard v. Oregon R. Co.,46 Or. 15, 78 P. 983, 68 A.L.R. 477, Bahr v. Northern Pacific R. Co., 101 Minn. 314, 112 N.W. 267, Texas Mexican R. Co. v. Douglass, 69 Tex. 694, 697, 7 S.W. 77: "The contention that the evidence is admissible on the theory that the mental anguish of the plaintiff in contemplating the inconvenience and hardships of those dependent upon him for support is an element of damages, is untenable."
Finally, it is contended that the cause of action being for a joint tort, and the codefendant having been found not guilty, it follows that there was no joint tort, and that it was error to go on with the case against appellant as for an individual tort.
Passing the fact that this proposition is presented here for the first time, we think it unsound. "* * * Where two or more are sued (for a joint wrong) one cannot complain because another has been dismissed out of court or been acquitted. Though two or more are sued and a joint tort alleged, the general rule is that a recovery may be had against one only." Cooley on Torts (3d Ed.) 227. See, also, 18 C.J. 1162; 26 R.C.L. 781; note, 14 Ann. Cas. 1142. Cases cited by appellant illustrate a minority doctrine which we know of no reason for accepting.
A question as to a trial amendment need not be decided, in view of the present result.
For the error pointed out in the admission of the evidence, the judgment is reversed. The cause will be remanded for new trial. It is so ordered.
HUDSPETH and SADLER, JJ., concur.
ZINN, J., did not participate.